Case: 14-50103      Document: 00512803901         Page: 1    Date Filed: 10/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                     No. 14-50103
                                   c/w No. 14-50117
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                         October 15, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JESUS MIGUEL MURILLO-RUIZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:13-CR-554-1
                            USDC No. 4:13-CR-451-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Miguel
Murillo-Ruiz has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Murillo-Ruiz has filed a response. We
have reviewed counsel’s brief and the relevant portions of the records reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50103    Document: 00512803901    Page: 2   Date Filed: 10/15/2014


                                No. 14-50103
                              c/w No. 14-50117

therein, as well as Murillo-Ruiz’s response.      We concur with counsel’s
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                      2